— In an action based upon the theories of wrongful death and medical malpractice, defendant Tsoukas appeals from an order of the Supreme Court, Rockland County (Daronco, J.), entered July 29, 1980, which, after incorrectly denominating plaintiff’s motion for reargument one for renewal, granted said motion and vacated a prior order dismissing the complaint for want of prosecution. By order dated February 16,1982 this court modified the order appealed from, on the law, by deleting therefrom the words “ ‘though denominated a motion to reargue is a motion to renew’ ” and further by deleting the provision following the word “ ‘granted’ ” and substituting for the second deletion the following: “ ‘and the court adheres to its original determination’ ” (Barry v Good Samaritan Hosp., 86 AD2d 853). As so modified, the order appealed from was affirmed. By order dated June 15, 1982 the Court of Appeals reversed our order and remitted the matter to this court “for its further consideration on the facts and in the exercise of discretion” (Barry v Good Samaritan Hosp., 56 NY2d 921, 922). Order entered July 29, 1980 modified, in the exercise of discretion, by deleting the words “ ‘though denominated a motion to reargue is a motion to renew’ ”, and, further, by deleting the provision following the word “granted” and substituting for the second deletion the following: “and the court adheres to its original determination.” As so modified, order affirmed, without costs or *674disbursements, for the reasons set forth in the prior decision of this court (see Barry v Good Samaritan Hosp., 86 AD2d 853, supra). Damiani, J. P., Lazer, Mangano and Gibbons, JJ., concur.